                                                                                                 ,.....---'--_.._---------.,
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case                                                        FILED
                                         UNITED STATES DISTRICT C                                             MAY 31 2019
                                                                                                                                 )
                                                                                                         I------~
                                            SOUTHERN DISTRICT OF CALIFORNI
              UNITED STATES OF AMERICA                                JUDGMENT IN A t.5!D.tJ!!.!U.l::u.wI.,...t:1.l;].£i..-"::;::"~
                                    V.                                (For Offenses Committed On or After November 1, 1987)
      ADAN JUAN DE DIOS MADERA-MONTES (I)
                                                                         Case Number:         3:19-CR-001503-GPC

                                                                      Aron Israelite
                                                                      Defendant's Attorney
USMNumber                           84488-298
o
THE DEFENDANT:
C8J pleaded guilty to count(s)            I of the Information

o     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                     Count
18: 1544     Misuse of Passport (Felony)                                                                                     I




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

o     Count(s)                                                   is         dismissed on the motion of the United States.

C8J   Assessment: $100.00 - Waived


o     NTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
C8J   Fine waived               0 Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      May 31. 2019



                                                                      HON. GONZALO P. C                     "" ,
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                ADAN JUAN DE DIOS MADERA-MONTES (1)                                      Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-001503-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 [J    Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 o     The defendant must surrender to the United States Marshal for this district:
             at _________________ A.M.                        on
             as notified by the United States Marshal.
                                                                   -------------------------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons:
       o     on or before
             as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   __________________________ ill _______________________________


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
